Order entered February 18, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00714-CV

               CLAYTON LATTIMER COPELAND, Appellant

                                          V.

               BLUEBONNET FINANCIAL ASSETS, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-09-17121

                                     ORDER

      Before the Court is appellee Robert Jenkins’s February 16, 2022, unopposed

second motion for an extension of time to file his brief. We GRANT the motion

and extend the time to March 21, 2022. We caution appellee that further

extension requests will be disfavored.



                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE